PER CURIAM.
The final judgment under review by this appeal is reversed as to the appellant A— United Auto Rentals of Broward County, Inc. and the cause is remanded to the trial court with directions to order a new trial in this cause as to punitive damages only [the default judgment and the compensatory damage award against the appellant being undisturbed by our ruling herein] upon a holding that it was reversible error for the trial court to have conducted a trial on punitive damages in this cause without properly notifying the appellant thereof, as such damages were unliquidated in nature. B/G Amusements, Inc. v. Mystery Fun House, Inc., 381 So.2d 318, 320 (Fla. 5th DCA 1980); Fla.R.Civ.P. 1.440(c). In all other respects the judgment under review is affirmed.
Affirmed in part; reversed and remanded in part.